DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 1/22/2020 and 2/17/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 10 and 20 are objected to because of the following informalities: in line 4 of claim 10, “array, , a” should be changed to --array, a--; in line 12 of claim 20, “shape/,” should be changed to --shape,--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Waller et al (WO 2016/123508 A1).
In regard to claim 1, Waller et al discloses a ptychography system for imaging an object located in an object plane (page 4, section [0014]), the ptychography system comprising an optical system (page 7, section [0032] – page 8, section [0033], Figure 1, “12, 19”), and a detection device (page 9, section [0036], Figure 1, “50”), the optical system comprising a single-shot ptychography arrangement configured and operable to create light response patterns from the object in the object plane on a pixel matrix of the detection device during the same exposure session of the detection device (pages 7-8, [0033]), wherein the optical system further comprises at least one light coding device configured and operable to apply at least one predetermined coding function to at least one of illuminating light and the light response of the object being collected (pages 3-4, [0013] & page 18, section [0076]), and said detection device is configured and operable with a predetermined duration of the exposure session during which the pixel matrix detects the collected light, such that image data indicative of the detected light during a single exposure session is in the form of a coded light response of the object being illuminated (page 18, section [0076]).

Regarding claim 6, Waller et al discloses said ptychography system comprising a control system configured and operable to receive the image data indicative of the coded light response of the object during the exposure session, and utilize data indicative of the at least one predetermined coding function, to extract image data of the object (page 14, section [0055] & page 18, section [0076]).
Regarding claim 14, Waller et al discloses wherein the optical system comprises a light source and a spatial light modulator at the output of the light source (page 9, section [0037]).  

Allowable Subject Matter
Claim 26 is allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claim 26: a ptychography system for imaging an object located in an object plane as claimed, specifically comprising: a single shot ptychography arrangement configured and operable to produce illuminating structured light to illuminate different but .
Claims 3, 4, 5, 7, 8, 10, 11, 13, 15, 17, 18, 20, 21, 23 and 25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claims 3-5, 10 and 25: a ptychography system as claimed, specifically wherein the illuminating light is in the form of a burst of pulses.  
The prior art fails to teach a combination of all the claimed features as presented in claims 7, 8, 11 and 13: a ptychography system as claimed, specifically wherein the single-shot ptychography system is configured and operable to produce structured light in the form of an array of illuminating beams partiallyIn re of: TECH4NION RESEARCH...Atty. Dkt. COHEN 114Preliminary Amendment overlapping at the object plane, such that the illuminating light having said predetermined time pattern forms a series of 
The prior art fails to teach a combination of all the claimed features as presented in claim 15: a ptychography system as claimed, specifically wherein the spatial light modulator has at least one of the following configurations: the spatial light modulator is configured and operable to affect light generated by the light source to produce illuminating light in the form of burst of pulses; and the spatial light modulator is configured and operable to affect pulsed light, such that each pulse has a spatial structure different from other pulses.  
The prior art fails to teach a combination of all the claimed features as presented in claim 17: a ptychography system as claimed, specifically wherein the light coding device further comprising first and second coders in the first and second arms, respectively, the first and second light coders being configured and operable to apply to said first and second light components, respectively, predetermined first and second codings being different from one another in at least one of the following: pulse shape, spectral characteristics, and diffraction patterns; and a beam combining arrangement configured for combining first and second coded light components from the first and second arms to illuminate the object with light having different properties including said at least one of the pulse shape, spectral characteristics, and diffraction patterns.  
The prior art fails to teach a combination of all the claimed features as presented in claim 18: a ptychography system as claimed, specifically wherein the detection device has at least one of the following configurations: the detection device comprises a single detector having said pixel matrix; the detection device comprises two or more 
The prior art fails to teach a combination of all the claimed features as presented in claim 20: a ptychography system as claimed, specifically wehrein the optical system has one of the following configurations: (1) comprises a beam splitting and beam combining arrangement, the beam splitting arrangement comprising at least one beam splitter, each dividing the light response being collected into first and second spatially
The prior art fails to teach a combination of all the claimed features as presented in claim 21: a ptychography system as claimed, specifically wherein the detection device comprises two or more detectors, each having a two- dimensional array of 
The prior art fails to teach a combination of all the claimed features as presented in claim 23: a ptychography system as claimed, specifically wherein the detection device comprises two or more detectors, each having a two-dimensional array of pixels, forming together said pixel matrix, the ptychography system further comprising a control system configured and operable to receive the image data indicative of the coded light response of the object during the exposure session, and utilize data indicative of the at least one predetermined coding function, to extract image data of the object.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324.  The examiner can normally be reached on Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        August 12, 2021